Title: From Thomas Jefferson to Robert Smith, 19 June 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington June 19. 05
                  
                  I have had under consideration the letter of Lieutt. Smith commander of Gun boat No. 1. from Charleston, respecting the capture of the Two friends, a registered ship, at the bar of Charleston. his idea, if that be his idea, of having a 16. gun brig with a regular officer to do the duty of the revenue cutter, is condemned by our own experience. the qualities which make a good officer of the navy, make a bad master of a cutter. until we get our harbours well provided with gunboats, and have some of our brigs & schooners free to cruize in their aid in time of war, we had better rub along as we have done, and not attempt regulations which we are not yet prepared to enforce. but I think Lt. Smith might be instructed, whenever it is understood that a privateer of any nation is cruising off the harbor of Charleston, to go out with his gun-boat from time to time, and to see that no violation takes place within the jurisdictional line of 3 miles from the shore. the bar of Charleston is compleatly within that. he should arrest any vessel & crew committing violation within that distance, bring them in & deliver them up to the justice of the country, taking care not to undertake this but where his force is superior to that of the privateer, and taking care also to keep strictly within the 3. miles, for which purpose he should go out at once and make himself acquainted with that line by marks or otherwise. I submit all this however to your consideration & pray you if you see reason to doubt of such instructions; you will explain it to me & in the mean time suspend them. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               